DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 3/8/2021, are accepted and appreciated by the examiner. Applicant has amended claims 1, 3, 9, 11, and 18-20. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "primarily" in claims 1, 5, 9, 16 and 20 is a relative term which renders the claim indefinite.  The term "primarily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "approximately" in claims 6 and 14 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a 
Dependent claims inherit the indefiniteness of the claims on which they depend, and therefore claims 2-8, 10-15 and 17-20 are also rejected under 35 U.S.C. 112 b.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a device, which would fall into a statutory category of invention. However the claim is directed to identifying jitter with a jitter spectrum, identifying ranges, filtering ranges, detecting Gaussian jitter, and performing Q-Scale analysis. These are taken to be no more than mathematical concepts under step 2a prong 1. It is determined that there is no integration into a practical application in step 2a prong 2, as only analysis is performed and there is no application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because only generic detectors are claimed, which are no more than integration into a generic computing system. Further, the limitation regarding a display of a result has routinely been taken by the courts to be no more than extra solution activity. Therefore claim 1 is rejected under 35 U.S.C. 101.
Dependent claims 2-8 
Claim 9 is directed to a method, which would fall into a statutory category of invention. However, the claim is directed to identifying jitter with a jitter spectrum, identifying ranges, filtering ranges, detecting Gaussian jitter, and performing Q-Scale analysis. These are taken to be no more than mathematical concepts under step 2a prong 1. It is determined that there is no integration into a practical application in step 2a prong 2, as only analysis is performed and there is no application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2 b, as the limitation regarding a display of a result has routinely been taken by the courts to be no more than extra solution activity.
Dependent claims 10-15 fail to incorporate anything amounting to significantly more than the abstract idea of claim 1, as they define more of the mathematics used, and are therefore also abstract.
Claim 16 is rejected under 35 U.S.C. 101 as they are drawn to transitory media (i.e. signals, carrier waves, etc.).  While the applicants appear to be attempting to claim an article of manufacture which would qualify as one of the four statutory categories of invention, the applicants' language “computer-readable storage media,” covers both non-transitory computer readable storage media and transitory computer readable storage media, such as, signals (See MPEP 2111.01).  Signals are, per se, non-statutory embodiments.
The examiner notes that amending the claim language from “computer-readable storage medium” to “non-transitory computer readable storage medium” or “computer readable storage medium where the medium is not a signal” would resolve the above 35 U.S.C. 101 issues.
Claim 16 is also directed to identifying jitter with a jitter spectrum, identifying ranges, filtering ranges, detecting Gaussian jitter, and performing Q-Scale analysis. These are taken to be no more than mathematical concepts under step 2a prong 1. It is determined that there is no integration into a practical application in step 2a prong 2, as only analysis is performed and there is no application. The claim does not include additional elements that are sufficient to amount to significantly more than the 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 9 and 16 would be allowable where the above 112 and 101 rejections to be overcome, because the closest prior art fails to disclose or render obvious the limitation of performing further signal analysis only if the Gaussian detector determined that the jitter in the retained second ranges of the non-deterministic jitter contains non-Gaussian jitter, as discussed in the Non-final rejection mailed 12/7/2020.
Response to Arguments
Applicant's arguments filed 3/8/21 regarding the 112 rejections have been fully considered but they are not persuasive. Applicant has argued that the term “primarily” is not indefinite, and cites portions of the specification stating that this defines what it means to be “primarily Gaussian”. However, while these paragraphs do describe an analysis, they do not define what would count as “primarily” Gaussian, as they do not state what ratio or range would count as “primarily”. Therefore the rejection is maintained. The Examiner also notes that no amendment was made to address the 112 rejection regarding the term “approximately” in claims 6 and 14, and therefore that rejection has also been maintained. 
Applicant's arguments filed 3/8/21 regarding the 101 rejections have been fully considered but they are not persuasive. 
First, in the discussion of step 1 the Applicant asserts that all the independent claims are directed to statutory subject matter, with which the Examiner disagrees. While claims 1 and 9 are directed to statutory subject matter, claim 16 has been rejected as being signals per se in both this 
Next, the Applicant appears to be attempting argue that the claims have been integrated into a practical application as an improvement to an instrument. However, nothing in the claim language is directed to any instrument improvement, as the claim simply includes the data analysis and display for generic waveforms. Were the determined jitter to be claimed in some form of calibration or compensation of an instrument reconsideration would be required. 
The Applicant then argues that claim 1 requires converters and other elements, and appears to be attempting to argue that this is a specific system. The Examiner first notes that as claimed these elements are not structural, as they could be implemented as analytical steps. Second, even if they were they are claimed generically and therefore would be no more than computer implementation of the abstract math. 
Finally the Applicant appears to be attempting to argue that claims 9 and 16 claim a configuration, but again they only discuss the method for performing the math. There is no use of the determined jitter in any device configuration or calibration. Also the Examiner again notes that claim 16 is not even directed to statutory subject matter as it includes signals per se. 
Therefore the 101 rejections have been maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896